                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF LOUISIANA
                                      LAKE CHARLES DIVISION

     UNITED STATES OF AMERICA                                 :    DOCKET NO. 2:18-335


     VS.                                                      :    JUDGE ZAINEY


     VJACESLAVS BIRZAKOVS                                     :    MAGISTRATE JUDGE KAY


                                           RULING AND REASONS

           Before the Court is the “Government’s Motion in Limine” (Rec. #53) wherein the mover seeks to

exclude the proposed expert testimony of Captain Marc Fazioli. For the reasons that follow, the motion is

denied.

           The Government complains that Defendant’s notice of a list of five broad topics Captain Marc

Fazioli intends to render an opinion on at trial are not appropriate for expert opinion testimony because

they are overbroad, without detail and do not include the expert’s opinions. The Government argues that

Captain Fazioli’s disclosure is untimely 1 and void of any facts or data to support his opinions. The

Government maintains that the Defendant has failed to provide a written summary of Captain Fazioli’s

testimony along with his opinions and the bases or reasons for those opinions in accordance with Federal

Rule of Criminal Procedure 16(b)(1)(C).

           Specifically, the Government challenges Captain Fazioli’s (1) qualifications as an expert because

he is not a marine chemist, (2) statements regarding the oil spill analysis report to which the parties

stipulated, (3) comments on a preliminary USCG report due to lack of detail as to the alleged

inaccuracies, (4) opinion regarding the operation of the Oil Discharge Monitoring Equipment because he

gives no explanation as to how he reached his conclusions, and (5) opinion testimony regarding the legal

duty of a vessel master to maintain the Oil Record Book.


1
    The disclosure was made on May 2, 2019, one week after the disclosure deadline.

                                                          1
        Defense counsel responds that when the Government disclosed that it intended to call its expert

witness, Coast Guard Commander Cost, defense counsel immediately disclosed to the Government its

expert to rebut Commander Cost’s testimony, and that it intended to supplement its disclosure relative to

Captain Fazioli in the next few days. Four days later, defense counsel provided the Government with

Captain Fazioli’s 50-page report. Thus, defense counsel argues that it has complied with its discovery

obligations fully and in good faith.

        The Court finds that the Government has failed to show that it has been prejudiced by

Defendant’s untimely disclosure. The Court has reviewed Captain Fazioli’s extensive CV which details

his education and experience, as well as the numerous cases in which he has been accepted as an expert

witness. Captain Fazioli will be permitted to testify within the ambit of his expertise.

        Regarding the Government’s objection as to Captain Fazioli’s lack of explanation for reaching

various conclusions and/or making the challenged statements, the Court is persuaded that the report

sufficiently complies with Federal Rule of Criminal Procedure 16(b)(1)(C) regarding expert witnesses.

The court admonishes defense counsel that Captain Fazioli's testimony under direct examination shall be

restricted to the four corners of his report, and any lack of explanation will go to the weight of his

testimony or conclusions, as decided by the jury. Furthermore, Captain Fazioli will be subject to the

Government’s cross-examination to address the concerns raised in the motion in limine. Of course, if the

government "opens the door" under cross examination, the expert will be able to respond to the questions

even if such response is not included in his report.

Accordingly,

        IT IS ORDERED that the motion in limine filed by the Government is hereby DENIED.

        SIGNED on this 9th day of May, 2019.

                                                            ___________________________________
                                                            JAY C. ZAINEY
                                                            UNITED STATES DISTRICT JUDGE




                                                       2
